PER CURIAM.
The conviction and sentence from which the defendant appeals is reversed upon a holding that the trial court committed reversible error in denying the defendant’s motion for mistrial when the prosecution in cross-examination of the defendant commented upon his post-arrest silence. A prosecutor’s comment on a defendant’s post-arrest silence is a serious constitutional violation. E.g., David v. State, 369 So.2d 943 (Fla.1979); Clark v. State, 363 So.2d 331 (Fla.1978); Ruiz v. State, 378 So.2d 101 (Fla. 3d DCA 1979). Further, the state did not prove beyond a reasonable doubt that the error complained of did not contribute to the verdict. See, e.g., State v. DiGuilio, 491 So.2d 1129 (Fla.1986); State v. Marshall, 476 So.2d 150 (Fla.1985).
Reversed and remanded for a new trial.